Exhibit 10.3


TWO-YEAR
CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (this “Agreement”) is made and entered into
effective as of January 22, 2020 (the “Effective Date”), by and between
Cincinnati Federal, with its principal administrative office at 6581 Harrison
Avenue, Cincinnati, Ohio 45247 (the “Bank”) and Herbert C. Brinkman (the
“Executive”).  Any reference to the “Company” shall mean Cincinnati Bancorp,
Inc. or any successor thereto.
WHEREAS, the Bank recognizes the substantial contribution the Executive has made
to the Bank and its affiliates and wishes to protect the Executive’s position(s)
in the manner provided for in this Agreement; and
WHEREAS, the parties desire to specify the severance benefits that will be due
to the Executive in the event the Executive’s employment with the Bank
terminates under specified circumstances in the event of and following a Change
in Control (as defined below).
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. Term of this Agreement.  

(a) Term and Annual Renewal.  The term of this Agreement shall commence as of
the Effective Date and shall continue thereafter through December 31, 2021 (the
“Term”).  Commencing as of the first January 1 (the “Renewal Date”) following
the Effective Date and continuing on each Renewal Date thereafter, the term of
this Agreement shall renew for an additional year such that the remaining term
of this Agreement is again two years; provided, however, that in order for this
Agreement to renew, the disinterested members of the Board of Directors of the
Bank (the “Board of Directors”) must take the following actions within the time
frames set forth below prior to each Renewal Date: (i) at least thirty (30) days
prior to the Renewal Date, conduct or review a comprehensive performance
evaluation of the Executive for purposes of determining whether to extend this
Agreement; and (ii) affirmatively approve the renewal or non-renewal of this
Agreement, which decision shall be included in the minutes of the meeting of the
Board of Directors.  If the decision of the disinterested members of the Board
of Directors is not to renew this Agreement, then the Board of Directors shall
provide the Executive with a written notice of non-renewal (“Non-Renewal Notice)
prior to any Renewal Date, such that this Agreement shall terminate at the end
of twelve (12) months following such Renewal Date
(b) Change in Control.  In the event a Change in Control (as defined below)
occurs during the Term (either the initial Term or the Term as extended), the
Term shall be extended automatically so that it will expire two (2) years from
the effective date of the Change in Control.
2. Definitions.  The following words and terms shall have the meanings set forth
below for purposes of this Agreement.
(a) Annual Compensation.  The term “Annual Compensation” shall include all
compensation reported on the Executive’s annual (IRS) Form W-2 (Box 1) for the
applicable taxable year.  If the Executive was employed for less than the entire
taxable year, the Executive’s Annual Compensation for the applicable taxable
year, as reported on Form W-2, Box 1, shall be annualized (based on the number
of weeks of employment and assuming a 52-week year).





--------------------------------------------------------------------------------

 (b) Change in Control.  For purposes of this Agreement, a “Change in Control”
shall have occurred as of the date:
(i) any person (as such term is defined in Section 13(d) or 14(d) of the 1934
Act) acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the Bank or the Company; or
(ii) in any twelve (12) month period, the individuals who were members of the
Board of Directors of the Bank or the Company on the Effective Date (the
“Current Board Members”) cease for any reason (other than the reasons specified
in clause (iv) below) to constitute a majority of the Board of Directors of the
Bank the Company or their successors; however, if the election or the nomination
for election of any new director of the Bank or the Company or their successor
is approved by a vote of a majority of the individuals who are Current Board
Members, such new director shall, for the purposes of this clause (ii) be
considered a Current Board Members;
(iii) the Bank’s or the Company’s shareholders approve (1) a merger or
consolidation of the Bank or the Company and the shareholders of the Bank or the
Company immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Bank or the Company immediately before such merger or
consolidation; or (2) a complete liquidation or dissolution or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Bank or the Company; or
(iv) Notwithstanding and in lieu of clause (ii), a Change in Control will not be
deemed to have occurred solely because more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the Bank or
the Company are acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained for employees of the Bank or
the Company or any of their affiliates, or (2) any person pursuant to the will
or trust of any existing shareholder of the Bank or the Company, or who is a
member of the immediate family of such shareholder or (3) any corporation which,
immediately prior to or following such acquisition, is owned directly or
indirectly by persons who were shareholders of the Bank or the Company
immediately prior to the acquisition in the same proportion as their ownership
of stock in the Bank or the Company immediately prior to such acquisition.


In no event shall a transaction (or a series of related transactions) constitute
a Change in Control unless the transaction(s) also constitutes a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5)(v).






2

--------------------------------------------------------------------------------

(c) Termination for Cause.  The phrase “Termination for Cause” shall mean
termination of employment because of, in the good faith determination of the
Board of Directors of the Bank, the Executive’s:
(i)
personal dishonesty;



(ii)
incompetence;



(iii)
willful misconduct;



(iv)
breach of fiduciary duty involving personal profit;



(v)
material breach of the Bank’s Code of Ethics;



(vi)
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board of Directors will likely
cause substantial financial harm or substantial injury to the reputation of the
Bank;



(vii)
intentional failure to perform the Executive’s stated duties under this
Agreement after written notice thereof from the Board of Directors;



(viii)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



(ix)
material breach by the Executive of any provision of this Agreement.



(d) Termination for Good Reason.  For purposes of this Agreement, the phrase
“Good Reason” means a termination by the Executive if any of the following
occurs without the Executive’s express written consent:


(i)
failure to elect or reelect or to appoint or reappoint the Executive to any
title or position that the Executive held immediately prior to the Change in
Control;

(ii)
a material change in the Executive’s position(s) to become one of lesser
responsibility, importance or scope then the position the Executive held
immediately prior to the Change in Control;

(iii)
a liquidation or dissolution of the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of the
Executive;

(iv)
a material reduction in the Executive’s base salary and benefits; or




(v)
a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the Effective Date.





3

--------------------------------------------------------------------------------

Notwithstanding the foregoing, prior to any termination of employment as a
Termination for Good Reason, the Executive must first provide written notice to
the Board of Directors of the Bank within 90 days following the initial
existence of the relevant condition, describing the existence of the condition,
and the Bank shall thereafter have the right to remedy the condition within 30
days from the date the Board of Directors of the Bank receives the written
notice from the Executive, but the Bank may waive its right to cure the
condition prior to that 30-day period.  If the Bank remedies the condition
within the 30-day cure period, then no Good Reason shall be deemed to exist with
respect to that condition.  If the Bank does not remedy the condition within the
30-day cure period, then the Executive may deliver a notice of Termination for
Good Reason at any time within 60 days following the expiration of the cure
period.
3. Benefits upon Termination in Connection with a Change in Control.
(a) If, during the Term of this Agreement, the Executive’s employment by the
Bank, or its successor, is terminated during the Term of this Agreement at or
following a Change in Control (1) by the Bank, or its successor, for any reason
other than a Termination for Cause or (2) by the Executive as a Termination for
Good Reason, then the Bank, or its successor, shall pay the Executive, or in the
event of the Executive’s death (subsequent to a Change in Control and
termination of employment), the Executive’s beneficiary(ies), or the Executive’s
estate, as the case may be, a lump sum cash severance payment, as liquidated
damages, within ten (10) business days of the termination of the Executive’s
employment, in an amount equal to two (2) times the Executive’s average Annual
Compensation for the five (5) taxable years immediately preceding the year in
which the Change in Control occurs.
(b) In the event of the Executive’s termination of employment for reasons that
would entitle the Executive to a severance payment under Section 3(a) of this
Agreement, the Executive and the Executive’s dependents will be entitled to
elect continuing medical and dental coverage under Internal Revenue Code
(“Code”) Section 4980B (“COBRA”) and the Bank shall pay the cost of the
Executive’s (and, to the extent eligible under the terms of the applicable
plans, the Executive’s dependents) continuing medical and dental coverage, as in
effect on the Executive’s date of termination, and as amended from time to time
thereafter, for a period of eighteen (18) months following the date of
termination, to the extent that the Executive and the Executive’s dependents
COBRA elect continuation coverage for that period.  In the event that paying the
cost of the coverage on a non-taxable basis would result in penalties or excise
taxes to the Bank or the Bank is unable to provide the coverage on a non-taxable
basis, then the cost of the COBRA coverage that is funded by the Bank shall be
includable in the taxable income of the Executive.


4. Source of Payments.  All payments provided in this Agreement shall be timely
paid by check or direct deposit from the general funds of the Bank (or any
successor to the Bank).
5. Entire Agreement.  This Agreement embodies the entire agreement between the
Bank and the Executive with respect to the matters agreed to herein.  All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein are hereby superseded and shall have no force or effect, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to the Executive without reference
to this Agreement.




4

--------------------------------------------------------------------------------

6. No Attachment.  Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
7. Binding on Successors.  The Bank’s obligations under this Agreement shall be
binding on any and all successors or assigns, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, in the same manner and to the same extent that
the Bank would be required to perform if no such succession or assignment had
taken place.
8. Modification and Waiver.


(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
9. Required Regulatory and Other Provisions.
(a) The Board of Directors of the Bank may terminate the Executive’s employment
or the Executive may voluntarily terminate employment at any time prior to the
occurrence of a Change in Control, and upon such termination, the Bank shall
have no further obligation to the Executive under this Agreement. Any
termination by the Board of Directors of the Bank, other than Termination for
Cause, on or after the occurrence of a Change in Control, shall not prejudice
the Executive’s right to compensation or other benefits under this Agreement. 
The Executive shall have no right to receive compensation or other benefits for
any period after the Executive’s Termination for Cause or if the Executive
terminates employment due to death.  In the event of Executive’s “Disability”
(as defined in accordance with Code Section 409A) while the Executive is
employed on or after the occurrence of a Change in Control, the Executive shall
not be entitled to any benefits under this Agreement.
(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.





5

--------------------------------------------------------------------------------

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
[12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.
(d) If the Bank is in default as defined in Section 3(x)(1) [12 USC §1813(x)(1)]
of the Federal Deposit Insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by either the Office of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System
(collectively, the “Regulator”) or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Regulator to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by such action.
(f) In no event shall the Bank (nor any affiliate) be obligated to make any
payment pursuant to this Agreement that is prohibited by Section 18(k) of the
Federal Deposit Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R.
Part 359, or any other applicable law.
(g) Notwithstanding anything in this Agreement to the contrary, to the extent
that a payment or benefit described in this Agreement constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
the payment or benefit is payable upon the Executive’s termination of
employment, then the payments or benefits shall be payable only upon the
Executive’s “Separation from Service.”  For purposes of this Agreement, a
“Separation from Service” shall have occurred if the Bank and the Executive
reasonably anticipate that either no further services will be performed by the
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination.  For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).
(h) Notwithstanding the foregoing, if the Executive is a “Specified Employee”
(i.e., a “key employee” of a publicly traded company within the meaning of
Section 409A of the Code and the final regulations issued thereunder) and any
payment under this Agreement is triggered due to the Executive’s Separation from
Service, then solely to the extent necessary to avoid penalties under Section
409A of the Code, no payment shall be made during the first six (6) months
following the Executive’s Separation from Service.  Rather, any payment that
would otherwise be paid to the Executive during that period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following such Separation from Service.  All subsequent payments shall be paid
in the manner specified in this Agreement.




6

--------------------------------------------------------------------------------

(i) Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes Treasury Regulation Section 1.409A-2(b)(2).


10. Payment of Legal Fees.  To the extent that such payment(s) may be made
without triggering penalty under Code Section 409A, all reasonable legal fees
paid or incurred by the Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Bank, provided that the dispute or interpretation has been resolved in the
Executive’s favor, and the reimbursement shall be made no later than sixty (60)
days after the end of the year in which the dispute is settled or resolved in
the Executive’s favor.
11. Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio, but only to the extent not superseded by federal law.
12. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by binding arbitration, as an
alternative to civil litigation and without any trial by jury to resolve such
claims, conducted by a single arbitrator mutually acceptable to the Bank and the
Executive, sitting in a location selected by the Bank within 50 miles from the
main office of the Bank, in accordance with the rules of the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.  The cost of the arbitrator shall be paid by the
Bank; all other costs of arbitration shall be borne by the respective parties.
13. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
To the Bank:
Cincinnati Federal
6581 Harrison Avenue
Cincinnati, Ohio 45247
Attention: Corporate Secretary
 
To the Executive:
Most recent address on file with the Bank



[Signature Page to Follow]




7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the day and date first
above written.

 
CINCINNATI FEDERAL
         
By: /s/ Robert A. Bedinghaus
 
Name: Robert A. Bedinghaus
 
Title: Chairman and Chief Executive Officer
                 
EXECUTIVE
         
/s/ Herbert C. Brinkman
Herbert C. Brinkman











8